TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00843-CV



                                   In re Paulette M. Blunck


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Relator Paulette M. Blunck has filed a petition for writ of mandamus and a motion

for emergency temporary relief pending disposition of her mandamus petition. We deny the petition

for writ of mandamus and the motion for emergency temporary relief. See Tex. R. App. P. 52.8(a).




                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: December 12, 2016